DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/09/2022.
Applicant’s election without traverse of Group I/Species C in the reply filed on 5/09/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enfield, EP 3 333 078 A1 in view of Brunnberg et al. US 2011/0212678 Al.
Re claim 1, Enfield teach an aircraft air conditioning system comprising: a lower cooling zone  including a lower recirculation heat exchanger, the lower recirculation heat exchanger configured to receive cabin air from a cabin and to convert the cabin air into lower cooled recirculated cabin air;  an upper cooling zone  including an upper recirculation heat exchanger, the upper recirculation heat exchanger configured to receive the cabin air from the cabin and to convert the cabin air into upper cooled recirculated cabin air (zones 1-2, fig 1, each zone having a TEC 28 which is the heat exchanger for each zone); 
a power system configured to selectively deliver power to the lower cooling zone and the upper cooling zone; and a controller in signal communication with the power system, the controller configured to determine a target temperature of the cabin and invokes a recirculation ground maintenance mode that commands the power system to deliver power to one or both of the lower cooling zone and the upper cooling zone so that a temperature of the cabin reaches the target temperature (para 36).

Enfield fail to explicitly teach details of the zones.
Brunnberg et al. teach a lower cooling zone (12b) and an upper cooling zone (12a) to provide an aircraft with stacked passenger areas.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the zones as taught by Brunnberg et al.in the Enfield invention in order to advantageously allow for passenger comfort in a double decker aircraft.
 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enfield EP 3333078 A1 in view of Brunnberg et al. US 2011/0212678 Al further in view of Mayo et al. US 2017/0144767 Al and Neal US 6418744 B1.
	Re claim 2, Enfield, as modified, fail to explicitly teach details of the RAM air.
Mayo et al. teach a manifold; a ram air circuit in fluid communication with the manifold provide an air source for the air conditioning unit.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the RAM air as taught by Mayo et al. in the Enfield, as modified, invention in order to advantageously allow for ram air to be introduced into an air condition system as is well known in the art.
Enfield, as modified, fail to explicitly teach a  pressurization kit.
Neal teach a pressurization air cycle kit (PACK) in signal communication with the power system to selectively receive the power; and wherein in response to invoking the recirculation ground maintenance mode, the controller commands the power system to disconnect the power to the PACK, and the manifold outputs cooled cabin supply air that is delivered to the cabin to reduce the cabin temperature (fig 5) to allow for air conditioning during ground maintenance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a  pressurization kit as taught by Neal in the Enfield, as modified, invention in order to advantageously allow for air conditioning while the in flight power source is disconnected.
  	For clarity, the recitation “…and wherein in response to invoking the recirculation ground maintenance mode, the controller commands the power system to disconnect the power to the PACK, and the manifold outputs cooled cabin supply air that is delivered to the cabin to reduce the cabin temperature …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Also noting that “in response to” makes a conditional claim, and it is not clear as to whether or not the event is required to occur, and it is noted that the structural requirements of the claim are taught by the prior art.
Claim(s) 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enfield EP 3333078 A1 in view of Brunnberg et al. US 2011/0212678 Al further in view of Mayo et al. US 2017/0144767 Al further in view of 72) Neal US 6418744 B1 and  BARTOSZ EP 3 489 143 A1.
Re claim 3, Enfield, as modified, fail to explicitly teach details of the fans.
BARTOSZ teach : a lower recirculation fan is configured to deliver a first portion of the cabin air to the lower recirculation heat exchanger in response to receiving the power from the power system, and wherein the lower recirculation heat exchanger is configured to convert the first portion of the cabin air into the lower cooled recirculated cabin air; and an upper recirculation fan configured to deliver a second portion of the cabin air to the upper recirculation heat exchanger in response to receiving the power from the power system, and convert the second portion of the cabin air into the upper cooled recirculated cabin air (para 42-47) to provide independent fans with controllers for multiple manifolds 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fans as taught by BARTOSZ in the Enfield, as modified, invention in order to advantageously allow for increased recirculation air quality with two manifolds.
Re claim 4, Enfield teach a supplemental cooling system (SCS) (para 4, “fan”) configured to deliver a heat transfer fluid to the lower recirculation heat exchanger and the upper recirculation heat exchanger (para 4).
Re claim 5, Enfield, as modified, teach wherein in response to invoking the lower cooling zone, the controller commands the power system to deliver power to the lower recirculation fan while commanding the power system to disconnect from power to the upper recirculation fan.
For clarity, the recitation “…in response to invoking the lower cooling zone, the controller commands the power system to deliver power to the lower recirculation fan while commanding the power system to disconnect from power to the upper recirculation fan…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Enfield, as modified, meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Also noting that “in response to” makes a conditional claim, and it is not clear as to whether or not the event is required to occur, and it is noted that the structural requirements of the claim are taught by the prior art.
Re claim 6, Enfield, as modified, teach in response in response to invoking the lower cooling zone, the lower cooled recirculated cabin air is delivered to the manifold to output the cooled cabin supply air.
For clarity, the recitation “…  in response to invoking the lower cooling zone, the lower cooled recirculated cabin air is delivered to the manifold to output the cooled cabin supply air …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Enfield, as modified, meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Also noting that “in response to” makes a conditional claim, and it is not clear as to whether or not the event is required to occur, and it is noted that the structural requirements of the claim are taught by the prior art.
Re claim 7, Enfield, as modified, teach wherein in response to invoking the upper cooling zone, the controller commands the power system to deliver power to the upper recirculation fan while commanding the power system to disconnect from power to the lower recirculation fan.
 For clarity, the recitation “…  wherein in response to invoking the upper cooling zone, the controller commands the power system to deliver power to the upper recirculation fan while commanding the power system to disconnect from power to the lower recirculation fan…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Enfield, as modified, meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Also noting that “in response to” makes a conditional claim, and it is not clear as to whether or not the event is required to occur, and it is noted that the structural requirements of the claim are taught by the prior art.
Re claim 8, Enfield, as modified, teach in response to invoking the upper cooling zone, the upper cooled recirculated cabin air is delivered to the cabin while the lower cooled recirculated cabin air is blocked from reaching the manifold.
For clarity, the recitation “…  in response to invoking the upper cooling zone, the upper cooled recirculated cabin air is delivered to the cabin while the lower cooled recirculated cabin air is blocked from reaching the manifold …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Enfield, as modified, meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Also noting that “in response to” makes a conditional claim, and it is not clear as to whether or not the event is required to occur, and it is noted that the structural requirements of the claim are taught by the prior art.
 Re claim 9, Enfield, as modified, teach in response in response to invoking the upper cooling zone, the recirculated cabin air is delivered to the manifold to output the cooled cabin supply air.
For clarity, the recitation “…  in response in response to invoking the upper cooling zone, the recirculated cabin air is delivered to the manifold to output the cooled cabin supply air …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Enfield, as modified, meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Also noting that “in response to” makes a conditional claim, and it is not clear as to whether or not the event is required to occur, and it is noted that the structural requirements of the claim are taught by the prior art.
 Re claim 10, Enfield, as modified, teach in response to invoking a combination of the lower and upper cooling zones, the controller commands the power system to deliver power to the lower and upper recirculation fans.
For clarity, the recitation “… in response to invoking a combination of the lower and upper cooling zones, the controller commands the power system to deliver power to the lower and upper recirculation fans …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Enfield, as modified, meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Also noting that “in response to” makes a conditional claim, and it is not clear as to whether or not the event is required to occur, and it is noted that the structural requirements of the claim are taught by the prior art.
 Re claim 11, Enfield, as modified, teach in response to invoking the combination of the lower and upper cooling zones, the lower cooled recirculated cabin air is delivered to the manifold to output the cooled cabin supply air and the upper cooled recirculated cabin air is delivered to the cabin.
For clarity, the recitation “… in response to invoking the combination of the lower and upper cooling zones, the lower cooled recirculated cabin air is delivered to the manifold to output the cooled cabin supply air and the upper cooled recirculated cabin air is delivered to the cabin…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Enfield, as modified, meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Also noting that “in response to” makes a conditional claim, and it is not clear as to whether or not the event is required to occur, and it is noted that the structural requirements of the claim are taught by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4835977 A, US 6209330 B1, US 9016087 B2, US 7685838 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763